Citation Nr: 0324132	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  95-37 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from November 1961 to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a heart disorder.  

The RO also determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a mental disorder.  Upon review on appeal, the 
Board determined that a November 1981 denial of service 
connection for a mental disorder had not become final and 
rephrased the issue as entitlement to service connection for 
a psychiatric disorder.  

The Board remanded the claim in March 1999 for additional 
development and re-adjudication.  

In August 2002 the RO most recently affirmed the 
determinations previously entered.

The claim has been returned to the Board for further 
appellate review.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice."  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b) which provides the claimant one year to submit 
evidence.  

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA on the issues of 
entitlement to service connection for a psychiatric disorder 
and on whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder compels remand.  

In addition, the Board undertook development under 
regulations promulgated that gave the Board the discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The veteran was notified in February 2003 that the Board was 
developing additional evidence concerning his appeal and had 
requested his medical records from the VA Medical Center in 
Long Beach, California.  He was asked to identify the type of 
benefits he was receiving or had received in the past from 
the Social Security Administration (SSA) and the date of the 
award.    

Medical records from the VA Medical Center in Long Beach were 
received.  The veteran also provided the requested 
information regarding his SSA award.  The Board's development 
memo indicated that after this information was received, a 
request to the SSA for records pertaining to the award was to 
be made.  This request was not completed.   

In Disabled American Veterans, however, the CAFC determined 
that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the AOJ, and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which ...is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  

Development was initiated by the Board and additional 
evidence was received.  In accordance with the recent CAFC 
decision in Disabled American Veterans, the case is remanded 
so that initial consideration of the additional evidence 
obtained will be by the VBA AMC.



The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra, and 
request complete documentation and 
medical records utilized by the SSA 
resulting in the award of SSA benefits.  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case if 
necessary


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

